United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3474
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               David Alden Johnston

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: March 20, 2014
                              Filed: April 28, 2014
                                  [Unpublished]
                                 ____________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       David Johnston directly appeals the within-Guidelines-range sentence the
district court1 imposed upon revoking his supervised release. He argues that the


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
district court did not properly balance the relevant 18 U.S.C. § 3553(a) factors, and
that his revocation sentence is unreasonable. His counsel has also moved for leave to
withdraw.

       Upon careful review, see United States v. Miller, 557 F.3d 910, 915-917 (8th
Cir. 2009) (appeals court reviews revocation sentence for abuse of discretion), we
conclude that the district court properly considered and balanced the relevant
sentencing factors, and did not impose an unreasonable sentence, see United States v.
Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (applying presumption of substantive
reasonableness to revocation sentence within Guidelines range). Accordingly, we
affirm the judgment of the district court, and we grant counsel’s motion to withdraw,
subject to counsel informing Johnston about procedures for seeking rehearing or filing
a petition for certiorari.
                         ______________________________




                                         -2-